C. Johnson, J.
¶20 (dissenting) — This case asks us to decide whether the defendant in a district court civil case is entitled to attorney fees as the “prevailing party” under RCW 4.84.250, when the plaintiff voluntarily dismisses the action. RCW 4.84.270 defines the defendant as the prevailing party if the plaintiff “recovers nothing.” The statute *401requires only two conditions: an “action” where the plaintiff “recovers nothing.” That language needs little interpretation. The majority, though, reads into the statute a requirement that there must be a final judgment before attorney fees can be made available to the prevailing party and concludes, based on this statutory rewrite, that a defendant is not a prevailing party and is not entitled to fees when a plaintiff voluntarily dismisses the case. I disagree. Here, the plaintiff voluntarily dismissed the case and “recovered] nothing” from the lawsuit. The statute simply does not require what the majority claims. I would reverse the district court’s denial of attorney fees.
¶21 AllianceOne Receivables Management Inc. filed a collections action against William Lewis in district court for $550.77 but then filed a motion under CRLJ 41(a)(1)(ii)6 to voluntarily dismiss its claims without prejudice and without costs. Lewis argued that he was entitled to attorney fees as the “prevailing party” under RCW 4.84.250 and .270.
¶22 This case centers on the meaning of primarily two words of RCW 4.84.270: “recovers nothing.” RCW 4.84.250 authorizes fees to the prevailing party in suits where the amount pleaded is equal to or less than $10,000.7 Under RCW 4.84.270, the defendant is the prevailing party if the plaintiff “recovers nothing, or if the recovery, exclusive of costs, is the same or less than the amount offered in settlement by the defendant.” The meaning of RCW 4.84-.250 and .270 is a question of law reviewed de novo. Where the meaning of a statute is plain on its face, it “is not subject to judicial construction.” State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001).
*402¶23 The statute provides that for a defendant in a lawsuit to recover attorney fees, the statute requires only that the plaintiff “recovers nothing.” As defined in Black’s Law Dictionary, “recover” means in a broad sense “[t]o get back or regain in full or in equivalence” and in a narrower sense “[t]o obtain (a judgment) in one’s favor.” Black’s Law Dictionary 1389 (9th ed. 2009). By this broad definition, a plaintiff “recovers nothing” when it voluntarily dismisses its suit. Or, put another way, the plaintiff files the lawsuit asserting it is entitled to a judgment but, upon dismissal, it recovers nothing.
¶24 The majority holds that there must be a final judgment before attorney fees can be made available to the prevailing party under RCW 4.84.250 and .270. To reach this holding, the majority relies heavily on Cork Insulation Sales Co. v. Torgeson, 54 Wn. App. 702, 775 P.2d 970 (1989). The Court of Appeals, Division Three, held in Cork that a defendant was not entitled to fees under RCW 4.84.250 following a plaintiff’s voluntary dismissal. In Cork, the defendant made an offer of settlement of one dollar prior to the voluntary dismissal, which makes Cork different. The court noted that RCW 4.84.280 requires settlement offers be made known to the trier of fact for purposes of determining fees only after judgment has been entered.8 Thus, the court reasoned that before a defendant can recover attorney fees under RCW 4.84.250, (1) the damages sought must be less than $10,000, (2) the party seeking to recover attorney fees and costs must be deemed the prevailing party, and (3) a judgment must be entered before the offer of settlement is opened. The court acknowledged that the defendant indisputably met the first requirement and that he arguably was the prevailing party under the statute. Therefore, the holding in Cork rested on the fact that the third requirement never occurred. Cork, 54 Wn. App. at 706.
*403¶25 The majority mistakenly adopts this three-part test, which was developed on the premise that in order for a defendant to qualify for an attorney award under RCW 4.84.250, the defendant is required to make an offer of settlement. As the majority correctly recognizes, RCW 4.84-.270 expressly provides that a defendant is the prevailing party if the plaintiff “recovers nothing, or if the recovery, exclusive of costs, is the same or less than the amount offered in settlement by the defendant.” (Emphasis added); see majority at 395 n.2. In other words, as we previously clarified, “the defendant can be the prevailing party if either the plaintiff recovers nothing or the defendant makes an offer 10 days or more before trial and the plaintiff recovers as much as or less than that offer.” Williams v. Tilaye, 174 Wn.2d 57, 61-62, 272 P.3d 235 (2012) (emphasis added).
¶26 The Cork test should apply, if at all, only when a defendant tenders a settlement offer. Under such circumstances, a defendant is the prevailing party only if the plaintiff recovers as much as or less than the offer. RCW 4.84.270. To resolve whether the plaintiff recovers as much as or less than the defendant’s offer necessitates a final judgment. But the statute is disjunctive. Defendants can also recover if the plaintiff recovers nothing. The Cork case did not address this situation, and the majority’s adoption and paraphrasing of the Cork test stretches the holding beyond its facts.
¶27 In a different case, most directly comparable here, the Court of Appeals, Division One, recognized the two separate bases for recovery under RCW 4.84.250 and concluded that the statute does authorize an award of attorney fees to the defendant following voluntary dismissal. Allahyari v. Carter Subaru, 78 Wn. App. 518, 524, 897 P.2d 413 (1995). There, the court distinguished Cork, noting that the defendant in that case based his claim for attorney fees on his offer of settlement and not on the fact of the voluntary dismissal alone. The court stated:
*404Under RCW 4.84.270, a defendant’s status as a prevailing party is determined by examining what, if anything, the plaintiff recovered. . . . When a plaintiff voluntarily dismisses its entire action, as here, the plaintiff recovers nothing. Therefore, for purposes of a fee award under RCW 4.84.250, the defendant under such circumstances is the prevailing party.
Allahyari, 78 Wn. App. at 523. This analysis and holding should not be remarkable because that is what the statute says.
¶28 The majority’s holding also ignores our analysis and conclusion in Wachovia SBA Lending Inc. v. Kraft, 165 Wn.2d 481, 200 P.3d 683 (2009). In Wachovia, we held that no attorney fees were available when a plaintiff voluntarily dismissed its suit under CR 41(a)(1)(B) for purposes of RCW 4.84.330. RCW 4.84.330 controls in suits where a contract or lease specifically provides for attorney fees to be awarded to one of the parties. Under that statute, “prevailing party” means “the party in whose favor final judgment is rendered.” RCW 4.84.330. We pointed out that Black’s Law Dictionary defines a “final judgment” as “ ‘[a] court’s last action that settles the rights of the parties and disposes of all issues in controversy . . . .’ Black’s Law Dictionary 859 (8th ed. 2004).” Wachovia, 165 Wn.2d at 492 (alterations in original). We determined that a voluntary dismissal is not a final judgment because it “leaves the parties as if the action had never been brought.” Wachovia, 165 Wn.2d at 492. We therefore concluded that the defendant cannot be considered a prevailing party when the plaintiff voluntarily dismisses the action for purposes of RCW 4.84.330.
¶29 Here, RCW 4.84.270 is worded differently and does not contain a similar requirement that a “final judgment” be rendered in order for the defendant to be deemed the prevailing party. The majority must read that requirement into a statute that doesn’t require a final judgment. As Lewis notes, if the legislature intended to require that a final judgment be entered, it could have used the same language as it did in RCW 4.84.330. Because there is no *405express requirement that a final judgment be rendered to have a prevailing party under RCW 4.84.270, we should not add one. Rather, we should conclude that the plain and ordinary meaning of the phrase “recovers nothing” means just that and nothing more.
¶30 Contrary to what the majority contends, this interpretation is consistent with the purposes of RCW 4.84.250 and .270. We have recognized that “[t]hese statutes have multiple purposes of encouraging out-of-court settlements, penalizing parties who unjustifiably bring or resist small claims, and enabling a party to pursue a meritorious small claim without seeing the award diminished by legal fees.” Williams, 174 Wn.2d at 62 (emphasis added). The majority seems to suggest that as with settlement, voluntary dismissal avoids the expense of trial and therefore plaintiffs who seek a nonsuit should not be penalized with the payment of attorney fees. But this argument overlooks the fact that CRLJ 41(a)(1)(ii) requires mandatory dismissal “[u]pon motion of the plaintiff at any time before plaintiff rests at the conclusion of his opening case.” Accepting the majority’s argument would mean that a plaintiff could precede to the end of the plaintiff’s presentation of the case and then, if it does not go well, dismiss without facing fees. As Lewis observes, this would discourage settlement and is contrary to the purposes behind RCW 4.84.250. In addition, awarding fees to a defendant following a voluntary nonsuit will encourage collection agencies and other plaintiffs to actually verify the merits of a claim before filing. This is consistent not only with CR 11, which requires attorneys to verify that the pleading is well grounded in fact and warranted by law, but also with the purpose of the statute to penalize parties who unjustifiably bring small claims.
¶31 From the defendant’s viewpoint, being wrongly sued where, as here, nothing is owed imposes on them the unnecessary burden to defend. This includes hiring an attorney, incurring costs and fees in defending the claim, and possible future consequences from the public court *406record of having been sued. All of this potential burden is easily avoided by following the statutory directive. This places the incentive on plaintiffs, where it logically belongs, to investigate and verify their claims before filing meritless lawsuits.
Wiggins and González, JJ., and J.M. Johnson, J. Pro Tem., concur with C. Johnson, J.
Reconsideration denied July 16, 2014.

 CRLJ 41(a)(1)(ii) provides that dismissal is mandatory “[u]pon motion of the plaintiff at any time before plaintiff rests at the conclusion of lids opening case.”


 RCW 4.84.250 provides, “Notwithstanding any other provisions of chapter 4.84 RCW and RCW 12.20.060, in any action for damages where the amount pleaded by the prevailing party as hereinafter defined, exclusive of costs, is seven thousand five hundred dollars or less, there shall be taxed and allowed to the prevailing party as a part of the costs of the action a reasonable amount to be fixed by the court as attorneys’ fees. After July 1, 1985, the maximum amount of the pleading under this section shall be ten thousand dollars.”


 RCW 4.84.280 provides, in part, “Offers of settlement shall not be filed or communicated to the trier of the fact until after judgment, at which time a copy of said offer of settlement shall be filed for the purposes of determining attorneys’ fees as set forth in RCW 4.84.250.”